In an action for a divorce and ancillary *495relief, the plaintiff husband appeals from an order of the Supreme Court, Nassau County (Jonas, J.), dated November 17, 1999, which denied his motion for leave to reargue his prior motion for modification of certain visitation restrictions, which was denied by a prior order of the same court (Goldstein, J.), dated May 8, 1998.
Ordered that the appeal is dismissed, with costs.
The Supreme Court properly treated the plaintiffs motion as a motion for leave to reargue, the denial of which is not appeal-able (see, Perovich v Liotta, 273 AD2d 367; Stillway v Guzewicz, 261 AD2d 392; Roman v Konis, 254 AD2d 269; McGill v Polytechnic Univ., 235 AD2d 402). Krausman, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.